DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heat source adapted to burn the fuel” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure described in the specification is a burn pot
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 7686011 B1) in view of Jin (US 20130333622 A1).
Regarding claim 1, Williams discloses an appliance comprising: 
a hopper (32, Fig. 1) adapted to hold fuel;  
5a heat source (26, Fig. 1) adapted to burn the fuel; 
an auger assembly (34, Fig. 1), the auger assembly adapted to convey the fuel from the hopper to the heat source.  
Williams fails to disclose:
wherein the auger assembly is releasably coupled to the appliance via fasteners adapted to releasably couple to corresponding apertures disposed on the appliance,
wherein the fasteners include a grip portion.

Jin teaches a pet food dispenser having a removable auger, comprising:
a hopper (31, Fig. 3);
an auger assembly (53, Fig. 7) releasably coupled to the appliance (dispenser) via fasteners (158, Fig. 7) adapted to releasably couple to corresponding apertures (apertures in the intake opening 51, see Fig. 7) disposed on the appliance (para. 83),
wherein the fasteners include a grip portion (head of the screws 158).

Jin teaches this removable auger “to provide easier cleanup of accumulated food and germs on the dispensing system” (para. 14).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Williams wherein the auger assembly is releasably coupled to the appliance via fasteners adapted to releasably couple to corresponding apertures disposed on the appliance, wherein the fasteners include a grip portion.  The motivation to combine is so that that the auger assembly of Williams (and other components near the auger assembly) can be easily cleaned and maintained.   

Regarding claim 102, modified Williams discloses wherein the auger assembly further includes a handle (a handle is examined to be a graspable protrusion such as a protrusion on assembly 40/56 of Williams, see Fig. 1+3, or a protrusion on the outer rim of the end cap 58 shown in Fig. 7 of Jin)
Regarding claim 3103, Williams discloses wherein the hopper includes a clear out aperture (bottom of the hopper 32 where the fuel discharges onto the auger assembly).  
Regarding claim 4103, Williams discloses wherein the auger assembly includes a stop plate adapted to restrict the fuel from flowing out of the clear out aperture (see Fig. 1 showing a V-shaped plate on the upstream end of the auger assembly 34).  
Regarding claim 5103, Williams discloses a guide (see Fig. 1 showing a V-shaped plate on the upstream end of the auger assembly) adapted to slidably engage 15the auger assembly (36, Fig. 1) (the guide and auger are slidable relative to each other; see col. 3, line 58).  
Regarding claim 6103, Williams discloses wherein the guide is v-shaped.  
Regarding claim 7103, modified Williams discloses wherein the auger assembly includes a motor adapted to rotate an auger (41, see col. 3, lines 64-65) and is releasably coupled to the appliance via the fasteners [Williams discloses where the motor is on the end plate 40; Williams, as modified by Jin in the rejection of claim 1, discloses where the end plate 58 (see Jin) is releasably coupled to the appliance via the fasteners 158 (see Jin)].  
Regarding claim 8, Williams discloses an electrical connector (see Fig. 5 showing two electrical lines connecting the auger motor 56 with the circuit board) adapted to 20operably connect a power source (58, Fig. 5) to the motor, the electrical connector having first and second portions that are releasably* (*see comment below) coupled to each other, wherein the first portion is coupled to the auger assembly (Fig. 5), and the second portion is coupled to the appliance (circuit board of the appliance) (Fig. 5).  
*Williams suggests a first portion of the electrical connector (see annot. Fig. 3 below), which would be releasably attached to the electrical lines (second portion) connected to the circuit board.  The Examiner is also taking Official Notice that it is well-known and common knowledge where an electrical connector, adapted to connect a motor to a power source, has first and second portions that are releasably coupled to each other, and it would have been obvious to have a releasable connector so that the motor can be serviced or replaced if needed. 

    PNG
    media_image1.png
    450
    588
    media_image1.png
    Greyscale

Regarding claim 9, Williams discloses wherein the appliance is a pellet (see title) smoker or grill (a smoker or grill, as defined in pages 8, 9 of the present spec, can include a burner, a wood stove, or an outdoor heater; Williams discloses an appliance that can be considered all three of them).  
Regarding claim 10, Williams discloses a housing (outer surfaces of the hopper 32), wherein the auger assembly forms a seal with the housing when the auger assembly is coupled to the appliance (see Fig. 3). 
Regarding claim 11, modified Williams discloses wherein the fasteners are captured to the auger assembly (see Fig. 7 of Jin wherein the fasteners 158 are captured to the end plate 58 of the auger assembly).  

Regarding claim 512, modified Williams discloses (see rejection of claim 1 for citations unless otherwise noted) an auger assembly comprising: a body (end plate of assembly 40, Fig. 1 of Williams or end plate 58 of Jin) adapted to releasably couple to an appliance via fasteners that releasably couple to corresponding apertures disposed on the appliance, the fasteners including a grip portion; an auger coupled to the body, wherein the auger is adapted to convey fuel from a hopper adapted to hold the fuel to a heat source adapted to burn the fuel.  
10 	Regarding claim 513, modified Williams discloses (see rejection of claim 11) wherein the fasteners are captured to the body.  
Regarding claim 514, modified Williams discloses wherein the threaded fastener (Jin, 158) is adapted to releasably couple the body (Jin, 58) to the appliance by rotation of the grip portion (head of the screw) without using a tool (a person can rotate the screw by pressing hard against the head of the screw with his thumb and then rotating the thumb, or by gripping the head and rotating it).  
Regarding claim 515, Williams discloses a cover plate (see Fig. 1 showing V-shaped plate at an upstream end of the auger assembly 36) adapted to cover an aperture (discharge opening at the bottom of the hopper 32) in a housing (outer walls of the hopper) of the appliance.  
15 	Regarding claim 516, Williams discloses or suggests a seal (a, see annot Fig. 1 below) coupled (directly or indirectly coupled) to the cover plate (b) and adapted to be disposed between the cover plate and the housing when the auger assembly is coupled to the appliance.  

    PNG
    media_image2.png
    638
    594
    media_image2.png
    Greyscale


Regarding claim 517, Williams discloses a motor (41) coupled to the body (end plate of assembly 40); and 20an electrical connector with first and second portions releasably coupled to each other and adapted to operably couple the motor to a power source, wherein a first portion is disposed on the auger assembly and the second portion is disposed on the appliance (see rejection of claim 8).  
Regarding claim 518, Williams discloses a bushing (a, see annot. Fig. 1 below) disposed between the auger and the body (see also Fig. 7 of Jin showing a bushing 54).  

    PNG
    media_image3.png
    416
    497
    media_image3.png
    Greyscale



Regarding claim 19, Williams fails to disclose wherein the body includes a notch adapted to slidably engage a guide disposed on the appliance.  However, Jin teaches a notch (258, Fig. 7) to slidably engage a guide (54, Fig. 7) disposed on the appliance.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Williams wherein the body includes a notch adapted to slidably engage a guide disposed on the appliance.  The motivation to include a notch and guide is to ensure smooth rotational motion of the auger with little to no deflection of the auger shaft.  

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762